DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of group I and SiGdNP with an NHS-to-NHS linker and an antibody and particles less than 10 nm in size in the reply filed on May 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Drawings

The drawings are objected to because the overall quality of certain drawings and low and might be black and white versions of color drawings such that some of the different shadings and/or patterns difficult to differentiate in the black and white version of record. Exemplary figures with quality issues are 1C, 1D and 1I. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Should Applicants wish to submit color drawings, note that color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The first two items in the list contain the word “to” while the last two items do not but merely use a hyphen to separate the different functional groups recited. The scope of the linkers encompassed by claim 10 is not clear. Typical language used for such linkers is they are used to, for example, link an amine to a carboxylic acid. Application of such typical phrasing to the first two linkers recited in claim 10 does not appear to follow that convention, with a N-hydroxysuccinimide (NHS)-to-NHS linker being the first item in the list and NHS is not capable of reacting with itself to form a linkage. NHS is used to react amines and carboxylic acids to form an amide in a well-known conjugation reaction. In looking to the specification, it appears that the items in the list may be reciting the reactive functional groups that are present on the linker, as the conjugates were prepared using bissulfosuccinimidyl suberate (BS3), which is homobifunctional crosslinker comprising a sulfonated NHS group on either end of the molecule. However, such a compound is never explicitly identified as an NHS-to-NHS linker as used in claim 10. The format of the last two items in the list without the word “to” and just a hyphen seem to be the more in keeping with the standard format of a linker having a NHS group and maleimide that will react with the appropriate functional groups on the compounds/particles to be linked. The non-standard nomenclature for some items and more standard nomenclature for others renders the scope of claim 10 unclear as the structural requirements for the linkers unclear. Please clarify.
For the purposes of applying art below, the elected “NHS-to-NHS” linker is being interpreted as a linker molecule with an NHS group on either end, such as the specific compound recited in claim 14.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation single-chain antibody, and the claim also recites scFv, preceded by “e.g.” which indicates the term is just an example within the genus, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. When something is recited in parentheses after a term, what is present inside the parentheses should have the same scope but here what is in parentheses is clearly being presented as an exemplary species within the genus recited before the parenthetical term. Please clarify.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As mentioned above, the compound recited in claim 14 has sulfo-NHS groups on either end which will react with primary amine groups. Claim 14 requires there to be free NHS groups on the nanoparticle core and such groups are conjugated to the antibody via the BS3 crosslinker. Free NHS groups on the surface of the particle with not react with the sulfo-NHS groups of the linker to form a conjugate as apparently required by claim 14. When NHS reacts with an amine group, the NHS is a leaving group that is not present in the final product that contains an amide bond with the amine and carboxy group coming from the two molecules that were conjugated together. Therefore, it is not understood how free NHS groups on the nanoparticle could react with BS3 to form a conjugate with any other molecule, and if instead amine groups on the nanoparticle did react with BS3 instead of free NHS groups, the resulting conjugate would not comprise any NHS groups. Please clarify.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites ranges for the amount of targeted nanoparticle conjugate as a “dose equivalent”. To what this is referring is not understood and no definition or explanation of this phrase is given in either the claims or the specification. Dose equivalents can be used to convert drug dosages obtained in one animal to another species and has units such as mg/g recited in the instant claim (see p 28 of Nair and Jacob, J Basic Clin pharm, 2016). The instant claims are directed to a composition without even an intended use of administration to a particular subject (e.g., mouse or human) or a basis for the determination of the equivalency of the dose if this is in fact the parameter being claimed. Are the values presented just the concentration of targeted nanoparticle conjugate (or concentration of the anti-BCMA antibody) per gram of formulation? This would make sense for the units given but not the recitation of a “dose equivalent”. Alternatively, there is dose equivalent with different units such as rems or sieverts relating to radioactivity (see definition of “dose equivalent” from nrc.gov, accessed June 28, 2022 that accompanies this action). There are naturally occurring radioactive isotopes of both gadolinium and silicon that would be present in the targeted nanoparticles so while that aspect makes sense, the units do not. This renders claim 17 is indefinite as the required concentration or basis for the comparison of a dose equivalent as required by this claim is not clear. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 3, 7 – 9, 11, 12, 16 – 18 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Detappe et al. (J Cont Rel, available online July 14, 2016) in view of Algate et al. (US 2014/0105915) and Barar et al. (Bioimpacts, 2014).
Detappe et al. discloses that gadolinium based nanoparticles have the unique translational advantage of acting both as a radiation dose enhancement agent for cancer treatment and MR imaging contrast agent simultaneously (p 103, col 2, ¶ 2). Ultrasmall (~ 1 – 5 nm) silica-based nanoparticles with Gd3+ chemically chelated to the rigid polysiloxane matrix using the chelator DOTA (1,4,7,10-tetra-azacyclododecane-1-glutaric acid) were prepared and referred to as “SiGdNP” (p 104, col 1, ¶ 1), reading on the inorganic, silica-based gadolinium nanoparticles of the instant claims. As shown in figure 1A, the DOTA residues are attached via amide bonds formed by reaction with surface amines with a short alkyl chain. These nanoparticles were administered to mice bearing capan-1-tumors and then treated with radiation (sections 3.1 and 4.4). The particles demonstrated significant MR imaging capabilities in vitro and in vivo and permeate the (fenestrated) tumor blood vessels and are taken up by the malignant tumor cells due to the EPR effect (¶ bridging p 107 and 108). A high degree of DNA damage was observed in tumor cells following irradiation with quantitative and dose-dependent variations observed in nanoparticle treated versus control aminals (section 7). The combination of targeted radiation therapy and EPR driven tumor accumulation of high atomic number nanoparticles combine to amplify the radiation response in cancer cells while largely sparing surround healthy tissue (p 111, col 2). Regulatory toxicity studies in non-human primates showed rapid renal clearance and adequate tolerance for intravenous administration at the highest dose tested (p 112, col 1, ¶ 3). 
Attachment of an anti B-cell maturation (BCMA) antibody to the nanoparticles is not disclosed.
Algate et al. discloses antigen binding proteins and fragments thereof that specifically bind B-cell maturation antigen (BCMA) and which inhibit binding of BAFF and APRIL to the BCMA receptor and pharmaceutical compositions thereof, as well as screening and medical treatment methods (whole document, e.g., abstract). BCMA is a member of the TNF receptor superfamily (¶ [0003]) and BCMA signaling is typically linked with B-cell survival and proliferation and is important in the late stages of differentiation and the survival of long lived bone marrow platelet cells (¶ [0004]). Multiple myeloma (MM) is a clonal B cell malignancy that occurs at multiple sites in the bone marrow before spreading to the circulation (¶ [0005]) and BCMA expression is reported to correlate with MM disease progression (¶ [0006]). The antigen binding protein may comprise the VH regions of the invention formatted into a full-length antibody, a (Fab')2 fragment, a Fab fragment, or equivalent thereof (such as scFV, bi- tri- or tetra-bodies, Tandabs etc.), when paired with an appropriate light chain (¶ [0087]). Antigen binding proteins that are capable of internalization are provided, and can be provided as an immunoconjugate with a cytotoxic agent (¶ [0076]). In one embodiment, the immunoconjugates have a general structure of an antigen binding protein (ABP) that is joined to a cytotoxic agent with an optional cleavable or non-cleavable linker (¶ [0232]). Among the cytotoxic agents that are disclosed is gadolinium (¶ [0248]). Various methods can be used to prepared the conjugates (¶ [0250] onward), and nucleophilic groups on the antibody such as the N-terminal and side chain amine groups are capable of reacting to form covalent bonds with electrophilic groups on linker moieties and linker reagents such as the active ester NHS are disclosed (¶ [0255]). Nucleophilic groups on the drug moiety such as amines can also be reacted with electrophilic groups on linker moieties and linker reagents such as the active ester NHS (¶ [0257]). The therapeutic agents can be prepared as pharmaceutical compositions containing an effective amount of the antigen binding protein of the invention as the active ingredient in a pharmaceutically acceptable carrier (¶ [0142]). The concentration of the antigen binding protein of the invention in such pharmaceutical formulation can vary widely, i.e., from less than about 0.5%, usually at or at least about 1% to as much as about 15 or 20% by weight and will be selected primarily based on fluid volumes, viscosities, etc., according to the particular mode of administration selected (¶ [0142]).
Barar et al. discloses that concurrent early detection and simultaneous treatment are important for the successful treatment of cancer (p 3, col 1). Multifunctional nanomedicines and theranostics have been engineered to improve pharmacokinetic and pharmacodynamic impacts as they are able to target cancer cells specifically through homing devices and monitor the disease status through imaging devices and deliver anticancer agent(s) actively to the target site (p 3, col 2, ¶ 2). Figure 1 shows various multifunctional nanosystem (NS) used in theranostics including a magnetic nanoparticle comprising a scFv as a homing device as shown in the lower right of the figure. The development of NSs demand surface modification and conjugation to some extent as in most cases there is a need to alter the native structure of a biomacromolecule to provide functional groups on the surface and a variety of alteration that can be used are disclosed beginning at p 8, col 1, ¶ 3. As shown in figure 7, an amine group on a monoclonal antibody can be conjugated to another molecule (in this example, SATA) in the presence of NHS to form a conjugate with amide bond to the antibody via the primary amine group. As shown in figure 6B and figure 9, nanoparticles bearing amine groups can be similarly conjugated in the presence of NHS to conjugate moieties to the nanoparticle.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate attach an anti-BCMA antibody as disclosed by Algate et al. as a targeting moiety to the SiGdNPs disclosed by Detappe et al. using strategies such as those disclosed by Algate et al. and Barar et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the SiGdNPs in Detappe et al. are passively targeted to tumors. As disclosed by Barar et al., targeting or homing moieties such as antibodies can be conjugated to nanoparticles to deliver the nanoparticles to the desired target. Use of the anti-BCAM antibodies disclosed by Algate et al., which can be prepared in conjugated forms with or without linkers, will provide a targeting moiety that would deliver a cargo such as the SiGdNPs of Detappe et al. to multiple myeloma cells. That would result in specific delivery of therapeutic and/or imaging agents to cancer cells expressing BCAM, such as MM cells. This will allow for imaging and treatment of the targeted cancer cells. The applied prior art discloses and the person of ordinary skill in the art is aware of various conjugation strategies and the multiple amine groups on the surface of the particles, which are multiple conjugation sites as required by claim 36, and the various functional groups in the antibody can be used to link the nanoparticle and antibody together via a linker. The selection of such linkers and the particular functional groups and reactions used from those that are disclosed in the prior art that are well-known in the field is within the knowledge and skill of the person of ordinary skill in the art. Pharmaceutical formulations can be prepared and the dose of the antigen binding protein can vary widely with consideration of factors such as those disclosed by Algate et al. being considered when determining the concentration of the antibody in the formulation, and the concentration of the nanoparticles themselves would also vary, in part depending on how much antibody was conjugated to the nanoparticles. The dose of the conjugate is therefore a results effective parameter that the person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on the factors such as the administration route, amount of targeting ligand attached the nanoparticles and amount of nanoparticles needed to adequately treat the targeted cancer cells. There is no evidence of record as to the criticality of the amounts of claim 17.
Claim 9 requires the claimed particles to be stable over a period of 15 minutes or longer. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 There is no evidence that the particles of Detappe et al. with a conjugated anti-BCAM antibody do not meet this limitation.

Claim(s) 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Detappe et al., Algate et al., and Barar et al. as applied to claims 1 – 3, 7 – 9, 11, 12, 16 – 18 and 36 above, and further in view of Sousa et al. (Proteome Sci, 2011).
Detappe et al., Algate et al., and Barar et al. are discussed above.
The use of BS3 as a linker is not disclosed.
Sousa et al. discloses that the impact of chemical crosslinkers on antibody affinity is often disregarded in the immunoprecipitation and 2D-PAGE/mass spectrometry workflow used to study post-translation protein modifications (abstract). Crosslinking of antibodies to DYNABEADS® using either DMP (dimethyl pimelimidate) or BS3 was studied (abstract). While DMP has been the most common method used to covalently like IgG to magnetic protein A or G beads, it has recently been replaced with BS3 (p 2, col 1, ¶ 1). BS3 is an NHS-ester that targets primary amines but has additional cross-reactivity towards other nucleophilic group in proteins including tyrosines, serines and threonines (p 2, col 1, ¶ 1). Reaction with BS3 generally resulted in lower non-specific protein binding compared to DMP (p 6, col 2, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate use a crosslinker such as BS3 that comprises sulfo-NHS groups on either end to conjugate the anti-BCAM antibody of Algate et al. to the SiGdNPs of Detappe et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Sousa et al. discloses that BS3 can be used to crosslink two separate moieties to one another using primary amines or possibly other protein side chain residues such as those in the anti-BCAM antibody. The ability of the antibody to retain its ability to bind to the antigen will vary depending on the location at which the conjugate is formed and the BS3 will allow for various conjugation locations to be formed due to the additional cross-reactivity of this reagent while the other end is available to react with the amine groups on the surface of the SiGdNPs. The selection of the particular linker used from those that are known in the art is within the skill of the person of ordinary skill in the art and there is no evidence of record of different and non-obvious conjugates resulting from the use of a linker such as BS3 that comprises NHS groups on either end.

Claim(s) 1 – 3, 7 – 9, 11, 12, 16 – 18 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lux et al. (US 2013/0195766) in view of Algate et al. (US 2014/0105915) and Barar et al. (Bioimpacts, 2014).
Lux et al. discloses biocompatible hybrid nanoparticles of very small size that are useful in particular for diagnostics and/or therapy that are useful as contrast agents in imaging such as MRI and/or as therapeutic agents that are small in size (such as < 20 nm) and having a high loading with metals such as rare earth metals to exhibit and strong intensification an increased relaxtivity at high frequencies in imaging such as MRI (abstract). Contrast compositions, therapeutic compositions or cellular labeling compositions comprising the nanoparticles according to the invention are also disclosed (¶¶ [0070] – [0073]). The nanoparticles comprise a polyorganosiloxane (POS) matrix including gadolinium cations and a chelating graft C1 (DTPABA, diethylenetriaminepentaacetic acid bisanhydride) bound to the POS matrix to complex all of the gadolinium ions (abstract), reading on an inorganic, silica-based gadolinium nanoparticle. The small particle size allows the particle to reach zones of interest more easily and even better efficacy for therapeutic targeting particularly with respect to tumors (¶ [0038]). The diameter of the particles can be 1 – 20 nm and preferably 1 - 10 nm (¶ [0058]). The nanoparticles are usable as a platform for combining many functionalities such as MRI, other imaging modalities or therapeutic functions (¶ [0041]). Optional functional grafts Gf* can be present such as those derived from a compound having an active ingredient PA1 or a targeting compound (¶¶ [0111] – [0115]). Surface functionalized by biological targeting compounds allow for preferential access to certain zones of interest in the body, particularly zones with tumors, such that the agent carried by the nanoparticles is concentrated in the zones of interest without requiring a large increase in the compositions injected (¶ [0141]). Among the disclosed biological targeting compounds are proteins, peptides and antibodies (¶ [0227]). 
Attachment of an anti B-cell maturation (BCMA) antibody to the nanoparticles is not disclosed.
Algate et al. and Barar et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to attach an anti-BCMA antibody as disclosed by Algate et al. as a targeting moiety to the hybrid, gadolinium and silica containing nanoparticles of Lux et al. using strategies such as those disclosed by Algate et al. and Barar et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the silica and gadolinium containing nanoparticles of Lux et al. can be targeted to tissues such as cancer tumors using a biological targeting compound such as an antibody. Use of the anti-BCAM antibodies disclosed by Algate et al., which can also be prepared in conjugated forms with or without linkers, will provide a targeting moiety that would deliver a cargo such as the hybrid, gadolinium and silica containing nanoparticles of Lux et al. to multiple myeloma cells. That would result in specific deliver of the imaging agent and optional additional therapeutic agents to cancer cells expressing BCAM, such as MM cells. This will allow for imaging and possible treatment of the targeted cancer cells. The applied prior art discloses and the person of ordinary skill in the art is aware of various conjugation strategies and the multiple amine groups on the surface of the particles, which are multiple conjugation sites as required by claim 36, and the various functional groups in the antibody can be used to link the nanoparticle and antibody together via a linker. The selection of such linkers and the particular functional groups and linkage reactions used from those that are disclosed in the prior art that are well-known in the field is within the knowledge and skill of the person of ordinary skill in the art. Pharmaceutical formulations can be prepared and the dose of the antigen binding protein can vary widely with consideration of factors such as those disclosed by Algate et al. considered when determining the concentration of the antibody in the formulation, and the concentration of the nanoparticles themselves would also vary, in part depending on how much antibody was conjugated to the nanoparticles. The dose of the conjugate is therefore a results effective parameter that the person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on the factors such as the administration route, amount of targeting ligand attached the nanoparticles and amount of nanoparticles needed to adequately treat the targeted cancer cells. There is no evidence of record as to the criticality of amounts of claim 17.
Claim 9 requires the claimed particles to be stable over a period of 15 minutes or longer. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 There is no evidence that the particles of Lux et al. with a conjugated anti-BCAM antibody do not meet this limitation.

Claim(s) 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lux et al., Algate et al. and Barar et al. as applied to claims 1 – 3, 7 – 9, 11, 12, 16 – 18 and 36 above, and further in view of Sousa et al. (Proteome Sci, 2011).
Lux et al., Algate et al. and Barar et al. are discussed above.
The use of BS3 as linker is not disclosed.
Sousa et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate use a crosslinker such as BS3 that comprises sulfo-NHS groups on either end to conjugate the anti-BCAM antibody of Algate et al. to the hybrid, silica and gadolinium containing nanoparticles of Lux et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Sousa et al. discloses that BS3 can be used to crosslink two separate moieties to one another using primary amines or possible other protein side chain residues as those in the anti-BCAM antibody. The ability of the antibody to retain its ability to bind to the antigen will vary depending on the location at which the conjugate is formed and the BS3 will allow for various conjugation locations to be formed due to the additional cross-reactivity of this reagent while the other end is available to react with the amine groups on the surface of the SiGdNPs. The selection of the particular linker used from those that are known in the art is within the skill of the person of ordinary skill in the art and there is no evidence of record of different and non-obvious conjugate resulting from the use of a linker like BS3 that comprises NHS groups on either end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618